Citation Nr: 1343052	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected chronic right ankle strain.

2.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected chronic right ankle strain.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to October 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2013 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of service connection for a right leg condition was raised by the Veteran in a written statement received by the VA in November 2011,  but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action, if needed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Veteran is seeking service connection for bilateral knee conditions.  The Veteran has asserted both conditions are due to his service-connected right ankle condition.  The Board regrets the additional delay but unfortunately remand is required for additional development of both issues.

First, the Veteran's statements suggest there are additional relevant medical treatment records which are not included in the record.  In his July 2013 hearing the Veteran indicated he received treatment for his knees at Mildenhall Air Force Base in England in 1986 and 1987, while his wife was stationed at this base for active duty.  The Veteran also provided a signed medical release for treatment records from Dr. I.E. in Browns Mills, New Jersey between 1989 and 1992 in July 2013.  It does not appear the VA has taken any action to obtain the identified records.  Accordingly remand is required to attempt to obtain these records.

In this regard, it would be of great help if the Veteran himself attempts to obtain these records in order to expedite his own case.

In addition in an August 2013 written statement the Veteran indicated he had requested additional medical records from HealthPort but his request was still pending.  Accordingly upon remand such records should either be obtained from the Veteran or from HealthPort.

Finally, the Board finds an additional VA examination is required.  The January 2010 examination did not address whether the Veteran's right knee condition began during service, and the April 2013 examination did not address whether the Veteran's left knee condition was due to or aggravated by his service-connected right ankle condition.  Accordingly the existing VA examinations are not adequate as they did not address all theories of entitlement claimed by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide all treatment records regarding his bilateral knee conditions in his possession.

2.  After obtaining the necessary authorization from the Veteran obtain medical records from all of the following sources, if not obtained directly from the Veteran.  All actions to obtain the requested records should be fully documented in the claims file, including any negative response.
	
a) Obtain all available treatment records from Mildenhall Air Force Base in England between 1986 and 1987.

b)  Obtain all available treatment records from Dr. Irving Epstein in Browns Mills, New Jersey between 1989 and 1992.

c)  Obtain all available treatment records from BJC Medical Group, HealthPort, in St. Louis, Missouri from 1993 to present.

3.  After obtaining the above medical records and associating them with the claims file, provide the Veteran with a VA examination regarding his bilateral knee conditions.  The examiner should review the Veteran's full claims file and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence the examiner should answer the following questions:
	
a)  Does the Veteran have any current condition in either knee?

b)  For each indentified condition, is it as likely as not (50 percent or greater) that the Veteran's current knee condition either began during, or was otherwise caused by, his active service?

c)  For each identified condition, is it as likely as not (50 percent or greater) than the Veteran's current knee condition was caused by, or permanently aggravated by, his service-connected right ankle condition?

4.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claims remain denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



